 


 HR 91 ENR: Veterans Identification Card Act 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 91 
 
AN ACT 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to issue, upon request, veteran identification cards to certain veterans. 
 
 
1.Short titleThis Act may be cited as the Veterans Identification Card Act 2015. 2.Veterans identification card (a)FindingsCongress makes the following findings:
(1)Effective on the day before the date of the enactment of this Act, veteran identification cards were issued to veterans who have either completed the statutory time-in-service requirement for retirement from the Armed Forces or who have received a medical-related discharge from the Armed Forces. (2)Effective on the day before the date of the enactment of this Act, a veteran who served a minimum obligated time in service, but who did not meet the criteria described in paragraph (1), did not receive a means of identifying the veteran’s status as a veteran other than using the Department of Defense form DD–214 discharge papers of the veteran.
(3)Goods, services, and promotional activities are often offered by public and private institutions to veterans who demonstrate proof of service in the military, but it is impractical for a veteran to always carry Department of Defense form DD–214 discharge papers to demonstrate such proof. (4)A general purpose veteran identification card made available to veterans would be useful to demonstrate the status of the veterans without having to carry and use official Department of Defense form DD–214 discharge papers.
(5)On the day before the date of the enactment of this Act, the Department of Veterans Affairs had the infrastructure in place across the United States to produce photographic identification cards and accept a small payment to cover the cost of these cards. (b)Provision of veteran identification cardsChapter 57 of title 38, United States Code, is amended by adding after section 5705 the following new section:

5706.Veterans identification card
(a)In generalThe Secretary of Veterans Affairs shall issue an identification card described in subsection (b) to each veteran who— (1)requests such card;
(2)presents a copy of Department of Defense form DD–214 or other official document from the official military personnel file of the veteran that describes the service of the veteran; and (3)pays the fee under subsection (c)(1).
(b)Identification cardAn identification card described in this subsection is a card issued to a veteran that— (1)displays a photograph of the veteran;
(2)displays the name of the veteran; (3)explains that such card is not proof of any benefits to which the veteran is entitled to;
(4)contains an identification number that is not a social security number; and (5)serves as proof that such veteran—
(A)served in the Armed Forces; and (B)has a Department of Defense form DD–214 or other official document in the official military personnel file of the veteran that describes the service of the veteran.
(c)Costs of card
(1)The Secretary shall charge a fee to each veteran who receives an identification card issued under this section, including a replacement identification card. (2) (A)The fee charged under paragraph (1) shall equal such amount as the Secretary determines is necessary to issue an identification card under this section.
(B)In determining the amount of the fee under subparagraph (A), the Secretary shall ensure that the total amount of fees collected under paragraph (1) equals an amount necessary to carry out this section, including costs related to any additional equipment or personnel required to carry out this section. (C)The Secretary shall review and reassess the determination under subparagraph (A) during each five-year period in which the Secretary issues an identification card under this section.
(3)Amounts collected under this subsection shall be deposited in an account of the Department available to carry out this section. Amounts so deposited shall be— (A)merged with amounts in such account;
(B)available in such amounts as may be provided in appropriation Acts; and (C)subject to the same conditions and limitations as amounts otherwise in such account.
(d)Effect of card on benefits
(1)An identification card issued under this section shall not serve as proof of any benefits that the veteran may be entitled to under this title. (2)A veteran who is issued an identification card under this section shall not be entitled to any benefits under this title by reason of possessing such card.
(e)Administrative measures
(1)The Secretary shall ensure that any information collected or used with respect to an identification card issued under this section is appropriately secured. (2)The Secretary may determine any appropriate procedures with respect to issuing a replacement identification card.
(3)In carrying out this section, the Secretary shall coordinate with the National Personnel Records Center. (4)The Secretary may conduct such outreach to advertise the identification card under this section as the Secretary considers appropriate.
(f)ConstructionThis section shall not be construed to affect identification cards otherwise provided by the Secretary to veterans enrolled in the health care system established under section 1705(a) of this title.. (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5705 the following new item:


5706. Veterans identification card..
(d)Effective dateThe amendments made by this Act shall take effect on the date that is 60 days after the date of the enactment of this Act.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 